-Proceeding under article 78 of the Civil Practice Act, to annul the determination of the respondent Board of Education, made November 12, 1962 after a number of hearings, dismissing petitioner from his position as a teacher. By order of the Supreme Court, Suffolk County, made January 8, 1963 pursuant to statute (Civ. Prae. Act, § 1296), the proceeding has been transferred to this court for disposition. Determination annulled on the law, without costs, and the matter remitted to the respondent Board of Education for the purpose of: (a) rendering a written decision showing the grounds therefor and setting forth seriatim the board’s specific findings of fact with respect to each charge; and (b) making its determination de nova on the basis of such decision and findings. A proper review of the board’s determination cannot be made by this court, nor can the seriousness of the petitioner’s alleged derelictions be properly evaluated, in the absence of such a decision and such findings by the board (Matter of Piper v. Lubin, 4 A D 2d 812). Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.